STEPHENS, P. J., Concurring.
I concur in the opinion and in the judgment. But in doing so I cannot refrain from again adverting to the high duty of lawyers to avoid even the suspicion of personal interest in their confidential relation of counsellors to their clients. In the instance of this case, the attorney-beneficiary is outstanding in ability and reputation for his integrity. The fact that over three and one-half years elapsed between the execution of the codicil considered herein and the death of the maker, during which elapsed time the maker was competent and came in contact with the attorney only very occasionally, coupled with the other testimony of the case, completely negatives any suspicion of undue influence or persuasion.
A petition by appellants to have the cause heard in the Supreme Court, after judgment in the District Court of Appeal, was denied by the Supreme Court on August 12, 1935.